Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morey Wildes on 12/14/2021.
The application has been amended as follows: 
In the last line of claim 1, the word “cells” has been changed to “cell”.

Allowable Subject Matter
Claims 1, 3, and 9-11 are allowed. Drawings submitted on 5/22/2019 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims are allowable over the closest prior arts of record. WO 2017/090866 to Lee (English equivalent US 2018/0248160) and US 2011/0005781 to Yasui et al. (cited by Applicant) do not teach, in particular, the limitations reciting “wherein the reservoir wall that contacts the battery cell directly” and “wherein the reservoir wall encompasses the contours of electrodes protruding from a top side of the battery cell” as these prior arts 3 is connected to the power supply elements 2 via connecting lines 4 (Fig. 1; [0049]), and thus does not directly contact the cell. 
US 2014/0014376 to Schaefer demonstrates that when the battery cell wall and/or a housing for the battery cell is coated or supplied with the extinguishing agent or extinguishing agent additive ([0015]; [0016]; [0017]) or the extinguishing agent or additive is provided as a solid or an elastically deformable material or is contained in such a material ([0017]), the extinguishing agent or additive can inhibit fire developing and initiate a direct fire-retarding effect and cooling action on the battery housing or the battery cell itself ([0056]; [0058]). Although it may have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the reservoir of Yasui or Lee contact the battery cell in order to obtain direct fire-retarding and cooling effects, the modified product does not necessarily result in the claimed invention. For example, the skilled artisan may move the reservoir to the battery cell wall or electrical connectors to the battery cell, between battery cells, or between the battery cell and the housing as demonstrated by Schaefer to make the direct contact, but there is no teaching or apparent reason to make the reservoir wall encompass the contours of protruding electrodes as claimed because none of these references expressly teach such feature. No reference was found to remedy the deficiency of the closest prior arts. Therefore, the claims are allowed and it would not have been obvious to have modified the prior arts to arrive at the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725